Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 1 of 16 PageID 3806




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

  STATE OF FLORIDA,                         §
      Plaintiff,                            §
                                            §
  v.                                        §     Civil Action No. 8:21-CV-00839
                                            §
  XAVIER BECERRA, Secretary of              §
  Health and Human Services, in his         §
  official capacity; HEALTH AND             §
  HUMAN SERVICES; ROCHELLE                  §
  WALENSKY, Director of the Centers         §
  for Disease Control and Prevention, in    §
  her official capacity; CENTERS FOR        §
  DISEASE         CONTROL         AND       §
  PREVENTION;           The   UNITED        §
  STATES OF AMERICA,                        §
         Defendants.                        §

       THE STATE OF TEXAS’ COMPLAINT IN INTERVENTION FOR
         PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF

                                     INTRODUCTION

 1.    The State of Texas (Texas) files this complaint in intervention in the above

       captioned case. Texas has a justiciable interest in the outcome of the case that

       is not adequately represented by the current parties in this case. Fed. R. Civ. P.

       24(a)(2).

 2.    Texas brings this action to challenge the Conditional Sailing Order issued by

       the Centers for Disease Control (CDC) and Health and Human Services (HHS)

       on October 30, 2020 and the subsequent April 2, 2021 guidance on that order.
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 2 of 16 PageID 3807




 3.    The CDC cited to 42 U.S.C. § 70.2 as authority to issue its Conditional Sailing

       Order. 85 Fed. Reg. 70153, 70160 (Nov. 4, 2020).

 4.    The CDC’s cited authority to take its action under 42 U.S.C. § 70.2 is a

       purported “determination that the measures taken by health authorities of any

       State or possession . . . are insufficient to prevent the spread of . . .

       communicable diseases.” 42 U.S.C. § 70.2.

 5.    Based on this standard, the interests of Texas cannot be represented by any other

       state.

 6.    Further, Texas has unique interests at stake with regard to the Conditional

       Sailing Order.

 7.    A substantial portion of the world’s oil is produced in Texas. Oil production,

       transfer, and refining are major industries in Texas. Florida has limited in-state

       oil production, and this constitutes a far less significant part of Florida’s

       economy as compared to Texas’ economy. While the cruise industry remains

       unable to sail, the decreased demand for “bunker” (marine) fuel has the

       potential to harm Texas’ economy.1

 8.    Texas derives significant tax revenue related to cruises from oil as well as from

       the tourism sector related to cruises. Because Texas does not have a state

       income tax, this sales tax revenue is of particular significance to Texas’ public

 1
  https://www.houstonchronicle.com/business/energy/article/Huge-shift-to-cleaner-fuels-a-jackpot-for-Texas-
 13543194.php
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 3 of 16 PageID 3808




         fisc and economy.2

 9.      The Port of Galveston, from where Texas commercial cruises depart and arrive,

         is uniquely prepared to quickly respond to a COVID-19 outbreaks on a cruise

         ship should the need arise. The port is located within a mile of a National

         Biosafety Level 4 Laboratory; and the port has previously activated its

         Infectious Disease Management Plan in response to a potential Ebola outbreak

         on a ship. Furthermore, the port was ahead of the curve in holding a training

         exercise to deal with a COVID-19 outbreak on a cruise ship in March 2020

         prior to the industry being grounded. Ex. 2 at 7.

 10. Texas contends that the Conditional Sailing Order violates the Administrative

         Procedure Act (APA), 5 U.S.C. §§ 551, et seq.

 11. Texas brings a claim under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-

         02, seeking a declaration that HHS and the CDC have exceeded their authority

         under the Public Health Service Act (42 U.S.C. §§ 264, 268) and 42 C.F.R.

         parts 70 & 71.

 12. Texas seeks declaratory and temporary and permanent injunctive relief.




 2
     https://www.dallasfed.org/research/swe/2020/swe2003/swe2003b.aspx
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 4 of 16 PageID 3809




                                         PARTIES

 13. Plaintiff-Intervenor, the State of Texas, is a sovereign state and has the authority

      and responsibility to protect its sovereignty, the wellbeing of its public fisc, and

      the health, safety, and welfare of its citizens.

 14. Plaintiff-Intervenor, the State of Alaska, is a sovereign state and has the

      authority and responsibility to protect its sovereignty, the wellbeing of its public

      fisc, and the health, safety, and welfare of its citizens.

 15. Plaintiff, the State of Florida, is a sovereign state and has the authority and

      responsibility to protect its sovereignty, the wellbeing of its public fisc, and the

      health, safety, and welfare of its citizens.

 16. Defendants are the United States, appointed officials of the United States

      Government, and United States governmental agencies responsible for the

      issuance and implementation of the challenged administrative action.

 17. Defendant HHS is an agency of the United States of America.

 18. Defendant Xavier Becerra is the Secretary of HHS and is being sued in his

      official capacity.

 19. Defendant CDC is a component of HHS.

 20. Defendant Rochelle Walensky is the director of the CDC and is being sued in

      her official capacity.
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 5 of 16 PageID 3810




                              JURISDICTION AND VENUE

 21. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1346, 1361 and

      5 U.S.C. §§ 702–706.

 22. The APA authorizes this Court to decide relevant questions of law and make a

      determination that agency action is not within or exceeds the agency’s authority

      and issue declaratory and injunctive relief. 5 U.S.C. § 706.

 23. The Declaratory Judgment Act authorizes this Court to enter a declaration

      declaring the rights and legal relations of the parties as well as further necessary

      and proper relief. 28 U.S.C. §§ 2201–02.

 24. Venue is proper in this Court under 28 U.S.C. § 1391(e)(1) because this action

      is brought against officers of the United States in their official capacities, and

      the actions and decisions challenged by this lawsuit were made, at least in part,

      in Florida and have a direct impact on the State of Florida. Venue lies in this

      district because Tampa is a major cruise port and a substantial part of the events

      or omissions giving rise to this complaint occurred in this judicial district.

                               FACTUAL BACKGROUND

 25. In March 2020, in response to the global COVID-19 pandemic, the CDC issued

      its initial order locking down the cruise industry and preventing sailings from

      United States ports. 85 Fed. Reg. 16628 (Mar. 24, 2020).
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 6 of 16 PageID 3811




 26. The March 14, 2020 order was renewed on April 9, 2020, July 16, 2020, and

      September 30, 2020. 85 Fed. Reg. 21004 (Apr. 15, 2020); 85 Fed. Reg. 44085

      (Jul. 21, 2020); 85 Fed. Reg. 62732 (Oct. 5, 2020).

 27. On October 30, 2020, the CDC issued the Conditional Sailing Order, which set

      forth conditions that would be required in order for cruises to set sail from

      United States ports. 85 Fed. Reg. 70153 (Nov. 4, 2020).

 28. The Conditional Sailing Order lays out four phases of reopening the cruise

      industry: 1) establishment of laboratory testing of crew; 2) simulated voyages

      designed to assess the operator’s ability to mitigate COVID-19 risk; 3) a

      certification process; and finally 4) a return to passenger voyages with risk

      mitigation in place. Id.

 29. The Conditional Sailing Order is effective for an entire year, set to expire on

      November 1, 2021. 85 Fed. Reg. 70162 (Nov. 4, 2020).

 30. Under the Conditional Sailing Order, unless cruise companies complete the

      four-phase process, they will not be allowed to sail until November 1, 2021. Id.

 31. On April 2, 2021, the CDC issued guidance regarding the Conditional Sailing

      Order. The new guidance adds additional requirements for phases one and two

      but does not contain technical guidance for simulated voyages. The guidance

      specifies that a cruise ship operator must request CDC’s approval at least 30

      days before a simulated voyage and submit materials from that voyage
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 7 of 16 PageID 3812




       necessary to obtain a conditional safety certificate to the CDC at least 60 days

       before passenger operations can resume. In other words, the CDC has built in a

       minimum three-month waiting period from the time it issues guidance for

       simulated voyages and when a cruise ship operator might potentially be

       permitted to set sail.3

 32. Without additional operative guidance, it is likely the cruise industry will be

       locked down until at least November 1, 2021, and possibly longer.

 33. In contrast, the CDC has allowed other travel industries to resume, or has never

       locked them down. For example, the airline industry is permitted to operate at

       full capacity, with the CDC providing only recommendations for domestic

       travel and only proof of a negative test required for Americans to reenter the

       United States.4

 34. Other industries have successfully reopened with safety protocols in place, such

       as theme parks, hotels, and restaurants.

 35. The cruise industry abroad has begun to successfully reopen in places like

       Europe and Asia, demonstrating that it can be done safely. 5




 3
    https://www.cdc.gov/quarantine/cruise/covid19-cruiseships.html
 4
    https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-during-covid19.html;
 https://www.cdc.gov/coronavirus/2019-ncov/travelers/international-travel-during-covid19.html
 5
   https://www.travelweekly.com/Cruise-Travel/MSC-chief-says-Europe-cruising-blueprint-restarts;
 https://www.prnewswire.com/news-releases/royal-caribbean-extends-singapore-season-adding-new-cruises-on-
 quantum-of-the-seas-301260187.html
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 8 of 16 PageID 3813




 36. The cruise industry has prioritized improving health and safety measures over

      the course of the past year, and many are requiring their passengers to be

      vaccinated.6

 37. The CDC has recently announced that vaccinated individuals can travel at little

      risk to themselves.7

 38. In a typical year, Texas would expect to see over one million cruise passengers

      depart from Texas ports, which would create over $1.6 billion in direct

      spending. Ex. 1 at 47–48; Ex. 3.

 39. The cruise industry in Texas supports almost 27,000 jobs. Id.

 40. Through March 2021, the grounding of the cruise industry in Texas has led to

      $1.2 billion in direct spending losses as well as the loss of 23,000 jobs. Id.

 41. Further, the oil industry will be harmed by the grounding of cruise ships for

      another season.

 42. As a result of these losses, cruise companies and other tourism related

      businesses have suffered massive financial losses and have been forced to

      furlough or lay off workers. As such, Texas has suffered decreased tax revenue

      and incurred increased costs due to the payment of unemployment benefits.


 6
   https://www.travelandleisure.com/cruises/cruises-that-allow-vaccinated-
 travelers?utm_campaign=travelandleisure_travelandleisure&utm_content=bestof_2weeks&utm_medium=social&ut
 m_source=facebook.com&utm_term=608184b435e1c1000122a506&fbclid=IwAR0-
 GzSG7mrPxdPPjP8R4WFHqQitSBjqSSOZAi2FgfXSQR-LdnnmUzaolQo
 7
    https://www.cdc.gov/media/releases/2021/p0402-travel-guidance-vaccinated-
 people.html#:~:text=Given%20recent%20studies%20evaluating%20the,last%20recommended%20dose%20of%20v
 accine.
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 9 of 16 PageID 3814




                                  CAUSES OF ACTION

 Count 1: Violation of the APA - Agency Action Not Within or in Excess of
          Agency Authority

 43. Texas incorporates by reference the allegations contained in ¶¶ 1–41.

 44. Under the APA, agency action that is not in accordance with or in excess of

      agency authority must be set aside. 5 U.S.C. § 706(2).

 45. In the Conditional Sailing Order, the CDC cites to 42 U.S.C. § 264, 42 U.S.C.

      § 365, 42 C.F. R. part 70, and 42 C.F.R. part 71 as its legal authority. None of

      these statutes grant the CDC the authority to take the actions it has taken in the

      Conditional Sailing Order; therefore, its actions are in violation of the APA.

 46. The CDC has acted outside the authority granted to it under 42 U.S.C. § 264,

      which allows the Surgeon General, with approval of the Secretary, to make and

      enforce regulations necessary to prevent the introduction, transmission and

      spread of communicable disease. 42 U.S.C. § 264(a). Such regulations can

      include “inspection, fumigation, sanitation, pest extermination, destruction of

      animals or articles found to be infected” (Id.), but not the lock down of a multi-

      billion-dollar industry for a year and a half.

 47. 42 U.S.C. § 268 deals with quarantine rules and enforcement and provides no

      authority for the CDC to lock down the cruise ship industry.

 48. The CDC has acted outside its authority under 42 C.F. R. part 70, which allows

      certain actions if the CDC has determined local measures are inadequate. 42
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 10 of 16 PageID 3815




      C.F.R. pt. 70.2.     Such regulations can include “inspection, fumigation,

      disinfection, sanitation, pest extermination, destruction of animals or articles.”

      Id. This section also gives the CDC the authority to isolate or quarantine

      individuals in certain situations. 42 C.F.R. pt. 70.5. 42 C.F.R. part 70 does not

      authorize the lock down of a multi-billion-dollar industry for a year and a half.

  49. Even if 42 C.F.R. part 70 did provide the authority for the CDC to lock down

      the cruise industry, the CDC has not made the necessary determination that

      Texas’ measures to control the spread of COVID-19 on cruise ships are

      inadequate. 42 C.F.R. pt. 70.2. The CDC also failed to consider that Texas’

      cruise ship port, the Port of Galveston, is uniquely prepared to handle an

      occurrence of COVID-19 should one arise. The port is located within a mile of

      a National Biosafety level 4 Laboratory; the port has previously activated its

      Infectious Disease Management Plan in response to a potential Ebola outbreak

      on a ship. Furthermore, the Port was ahead of the curve in holding a training

      exercise to deal with a COVID-19 outbreak on a cruise ship in March 2020

      prior to the industry being grounded. Ex. B.

  50. 42 C.F. R. part 71 is entitled “foreign quarantine,” and addresses procedures the

      CDC can take to prevent the introduction of communicable disease into the

      United States, but it provides no authority for the CDC to lock down the cruise

      ship industry.
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 11 of 16 PageID 3816




  Count 2: Violation of the APA - Agency Action is Arbitrary and Capricious

  51. Texas incorporates by reference the allegations contained in ¶¶ 1–43.

  52. Under the APA, an agency action found to be arbitrary, capricious, or an abuse

      of discretion must be set aside. 5 U.S.C. § 706(2)(A).

  53. The Conditional Sailing Order does not consider the COVID-19 vaccine, which

      by the time the Conditional Sailing Order was adopted in October 2020, was

      already expected to be introduced in the near future, and to be widely available

      to the United States public well before the Order’s November 1, 2021 expiration

      date.

  54. The Conditional Sailing Order fails to consider the mitigation strategies put in

      place by the cruise industry, and it fails to consider the successes of these

      strategies implemented in real-world cruises in foreign markets which have

      allowed cruises to resume.

  55. The Conditional Sailing Order fails to identify specific safety measures taken

      by Texas or the cruise industry and explain why those measures are inadequate

      and how they may be cured.

  56. The Conditional Sailing Order is arbitrary and capricious because it fails to

      consider less onerous alternatives to a complete lock down of the cruise

      industry, such as but not limited to: limits on capacity, testing requirements,

      sanitation requirements, or other reasonable COVID-19 protocols.
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 12 of 16 PageID 3817




  57. The Conditional Sailing Order is arbitrary and capricious because it does not

      explain the differential treatment between the cruise industry and other travel

      related industries such as airlines, theme parks, and hotels, which operate with

      no or few federal regulations.

  58. The CDC’s failure to provide the cruise industry a meaningful opportunity to

      comply with the four-phase framework of the conditional sailing order is

      arbitrary and capricious. The CDC has not provided guidance to allow cruise

      ships to embark on their simulated voyages—a prerequisite to obtaining a

      conditional safety certificate, which is required before passenger voyages can

      be resumed.

  Count 3:     Violation of the APA - Agency Action Unlawfully Withheld or
               Unreasonably Delayed

  59. Texas incorporates by reference the allegations contained in ¶¶ 1-42.

  60. In the alternative, and for the same reasons stated in Count 2, the CDC’s failure

      to allow the cruise industry to safely reopen constitutes final agency action

      unlawfully withheld or unreasonably delayed, in violation of 5 U.S.C. § 706.

  Count 4: Violation of the APA - Failure to Provide Notice and Comment

  61. Texas incorporates by reference the allegations contained in ¶¶ 1–42.

  62. The APA requires federal agencies to provide notice of and an opportunity to

      comment on a substantive rule that affects individual rights and obligations.

      5 U.S.C. § 553.
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 13 of 16 PageID 3818




  63. The Conditional Sailing Notice affects the rights and obligations of affected

      states, as well as members of the cruise industry and cruise industry customers;

      therefore, notice and comment is required.

  64. The CDC failed to conduct proper and comment rulemaking. Although the

      CDC solicited information from the public, it did not respond to or address the

      public comments received. 85 Fed. Reg. 70153, 70157–8 (Nov. 4, 2020).

  65. The “good cause exception” does not apply because the public procedure would

      not have been “impracticable, unnecessary, or contrary to public interest” in

      October 2020, even if it were impracticable in March 2020. 5 U.S.C.

      § 553(b)(3)(B).

  66. In October 2020, no cruises were arriving at or departing from United States

      ports, so there was no danger of spread of COVID-19 on cruise ships absent the

      adoption of the Conditional Sailing Order. Therefore, no good cause existed for

      suspending the notice and comment requirements of the APA.

  Count 5: Unconstitutional Exercise of Legislative Power

  67. Texas incorporates by reference the allegations contained in ¶¶ 1–42.

  68. Article I, Section 1 of the United States Constitution states: “[a]ll legislative

      powers herein granted shall be vested in a Congress of the United States.”

      Under Article I, Section 1, only Congress may engage in lawmaking.
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 14 of 16 PageID 3819




  69. If the Conditional Sailing Order does not exceed the authority under 42 U.S.C.

       § 264 and the relevant regulations, then Section 264 constitutes an

       unconstitutional exercise of lawmaking by the executive branch, delegating to

       the CDC the essentially legislative power to determine the rights of millions of

       citizens, to decide on the survival of countless businesses, and to make a host

       of sweeping policy decisions without meaningful accountability.

                                               PRAYER

            For the reasons articulated above, Texas asks this Court for the following

  relief:

            a) A declaration that the Conditional Sailing Order is unlawful, in violation

               of the APA, and was not properly adopted, and setting it aside pursuant to

               the APA;

            b) A preliminary and permanent injunction preventing HHSC, the CDC, and

               their agents and employees from enforcing the Conditional Sailing Order;

            c) A declaration allowing the cruise industry to operate out of Texas with

               reasonable safety protocols;

            d) Costs and reasonable attorneys’ fees;

            e) Any such other relief the Court deems proper.

                                         Respectfully submitted,

                                         KEN PAXTON
                                         Attorney General of Texas
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 15 of 16 PageID 3820




                                  BRENT WEBSTER
                                  First Assistant Attorney General

                                  GRANT DORFMAN
                                  Deputy First Assistant Attorney General

                                  SHAWN COWLES
                                  Deputy Attorney General for Civil Litigation

                                  THOMAS ALBRIGHT
                                  Chief, General Litigation Division


                                  /s/ Ryan G. Kercher
                                  RYAN G. KERCHER
                                  Texas State Bar No. 24060998
                                  Assistant Attorney General
                                  General Litigation Division
                                  Ryan.Kercher@oag.texas.gov
                                  Telephone: (512) 463-2120
                                  Facsimile: (512) 320-0667
                                  Pro Hac Vice
                                     *Lead Counsel


                                  KIMBERLY FUCHS
                                  Texas State Bar No. 24044140
                                  Assistant Attorney General
                                  Administrative Law Division
                                  Kimberly.Fuchs@oag.texas.gov
                                  Telephone: (512) 475-4195
                                  Facsimile: (512) 320-0167
                                  Pro Hac Vice

                                  OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                  P.O. Box 12548, Capitol Station
                                  Austin, Texas 78711-2548
Case 8:21-cv-00839-SDM-AAS Document 119 Filed 08/04/21 Page 16 of 16 PageID 3821




                                  DAVID S. HARVEY, JR.
                                  Florida Bar Number: 0984043
                                  401 East Jackson Street, Suite 3400
                                  Tampa, Florida 33602
                                  david.harvey@lewisbrisbois.com
                                  Telephone: (813) 739-1900
                                  Facsimile: (813) 739-1919

                                  ATTORNEYS FOR THE STATE OF TEXAS
